                                                              Case 2:18-cv-01734-JAK-PLA Document 58 Filed 05/27/20 Page 1 of 1 Page ID #:1079



                                                                  1                                                                     JS-6
                                                                  2
                                                                  3                                                                     5/27/2020

                                                                  4
                                                                  5
                                                                  6
                                                                  7
                                                                  8                             UNITED STATES DISTRICT COURT
                                                                  9                            CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                  11    AMELIA FURLOW,                           CASE NO. 2:18-cv-01734-JAK (PLAx)
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12                       Plaintiff,
                                      ATTORNEYS AT LAW




                                                                                                                 ORDER DISMISSING ACTION
                                                                  13          vs.                                WITH PREJUDICE (DKT. 57)
                                                                  14    TWC ADMINISTRATION LLC;
                                                                        TIME WARNER CABLE, INC.,
                                                                  15    CHARTER COMMUNICATIONS,
                                                                        INC. f/d/b/a TIME WARNER
                                                                  16    CABLE, and DOES 1-50, inclusive,
                                                                  17                       Defendants.
                                                                  18
                                                                  19         Based on the Stipulation of Dismissal with Prejudice by and between the
                                                                  20   parties to this action pursuant to FRCP 41(a)(1) filed on May 27, 2020, and good

                                                                  21   cause appearing therefore, IT IS HEREBY ORDERED THAT this case is dismissed

                                                                  22   with prejudice. Each party to bear her/its own costs and attorneys’ fees associated
                                                                       with this matter.
                                                                  23
                                                                  24         IT IS SO ORDERED.
                                                                  25
                                                                  26   Dated: May 27, 2020               _________________________________
                                                                                                              John A. Kronstadt
                                                                  27
                                                                                                              United States District Judge
                                                                  28
